DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 08/05/2022, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 103 have been fully considered but are moot in view of the new grounds of rejection necessitated be applicant’s amendment to the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6-8 are rejected under 35 U.S.C. 103) as being unpatentable over Ledroz (US9863783 herein after “Ledroz”) in view of Le Traon et al. (“The Fairy World of Quartz Vibrating MEMS”, herein after “LeTraon”) further in view of Fell et al. (US6651499 herein after “Fell”).
Claim 1:  Ledroz teaches a system, comprising: a survey tool (survey tool 100, Fig. 1) disposed in a wellbore (wellbore 120), comprising: a plurality of gyroscopic sensors (first gyroscopic sensors 112 and second gyroscopic sensor 114) configured to provide a plurality of rotation rate measurements about the survey tool (col. 7, lines 15-30: the one or more first gyroscopic sensors 112 may be part of the xy-gyroscopic system discussed above. In particular, the one or more first gyroscopic sensors 112 … configured to provide measurements of the Earth's rotation rate about the x-axis and the y-axis of the survey tool 100.. In particular, the second gyroscopic sensor 114 … configured to provide measurements of the Earth's rotation rate about the z-axis of the survey tool 100), wherein the plurality of gyroscopic sensors comprises a plurality of Coriolis vibratory gyroscopic (CVG) sensors (col. 7, lines 31-41: the sensors of the one or more first gyroscopic sensors 112 and the second gyroscopic sensor 114 may include: a spinning mass gyroscopic sensor, such as a single-axis rate integrating gyroscopic sensor or a dual-axis dynamically tuned gyroscopic sensor; an optical gyroscopic sensor, such as a ring laser gyroscopic sensor (RLG) or a fiber-optic gyroscopic sensor (FOG); a Coriolis vibratory gyroscopic sensor, such as a tuning fork gyroscopic sensor or a hemispherical resonator gyroscopic sensor (HRG); a microelectromechanical system (MEMS) gyroscopic sensor; and/or any other implementation known to those skilled in the art.); and a plurality of accelerometers (col. 8, lines 18-37 one or more acceleration sensors can be disposed within the survey tool 100) configured to provide measurements of the orthogonal components of the Earth's gravitation vector with respect to the survey tool (the one or more acceleration sensors may include three single-axis accelerometers configured to provide measurements of the orthogonal components (g.sub.x, g.sub.y, g.sub.z) of the Earth's gravitation vector with respect to the x, y, and z axes of the survey tool.).
	Ledroz fails to teach wherein the plurality of gyroscopic sensors comprises a plurality of quartz Coriolis vibratory gyroscopic (CVG) sensors.
	However, LeTraon teaches the well-known use of quartz CVG.  Quartz CVG are known to have a high quality factor.  Other suitable materials known in the art include metal, polysilicon, and silicon. 
	It is within the scope of a person having ordinary skill in the art to make a simple substitution of  one known element for another including a quartz CVG when a CVG is taught.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a well-known CVG including a quartz CVG as taught by LeTraon to measure rotation about the three axes of the survey tool 100 of Ledroz in order to have an accurate measurement from the gyro(s) due to the well-known high stability of the material as an oscillator and low temperature dependency of quartz.
	LeTraon teaches sensing and detecting electrodes (top col. 2, page 217), however Ledroz in view of LeTraon fails to teach wherein a respective quartz CVG sensor comprises one or more piezoelectric or capacitive pick-offs configured to detect motion due to one or more Coriolis forces. 
	However, Fell teaches vibrating structure gyroscopes including various structures: beams, tuning forks, hemispherical shells, and rings (col. 1, lines 14-16) and these elements operated based on Coriolis force when the gyroscope is rotated around the appropriate axis (col. 1, lines 20-23).  Fell teaches that pick-offs used in detection including inductive, capacitive, or piezoelectric transducers (col. 3, lines 30-31).  
	Ledroz specifies a Coriolis vibratory gyroscopic sensor, such as a tuning fork gyroscopic sensor or a hemispherical resonator gyroscopic sensor (col. 7, lines 37-39) but does not provide further details regarding detection elements/mechanisms.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use capacitive or piezoelectric pick-offs when detecting induced Coriolis forces, as taught by Fell, in order to detect gyroscope movement by utilizing gyroscope technology known in the art with predictable results.  

Claim 2:  Ledroz in view of LeTraon further in view of Fell teaches the device of claim 1, previous.  Ledroz further teaches wherein the plurality of gyroscopic sensors is configured to provide the plurality rotation rate measurements about an x-axis, a y-axis, and a z-axis of the survey tool, wherein the z-axis corresponds to a longitudinal axis of the survey tool, and wherein the x-axis and y-axis are substantially perpendicular to the z-axis (col. 7, lines 15-30: In one implementation, the one or more first gyroscopic sensors 112 may be part of the xy-gyroscopic system discussed above. In particular, the one or more first gyroscopic sensors 112 may include a dual-axis gyroscopic sensor, one or more single-axis gyroscopic sensors, or combinations thereof that are configured to provide measurements of the Earth's rotation rate about the x-axis and the y-axis of the survey tool 100. Further, the second gyroscopic sensor 114 may be the z-axis gyroscopic sensor discussed above. In particular, the second gyroscopic sensor 114 may be a single-axis gyroscopic sensor or a dual-axis gyroscopic sensor configured to provide measurements of the Earth's rotation rate about the z-axis of the survey tool 100. In another implementation, the z-axis of the survey tool 100 may be parallel to the longitudinal axis of the wellbore 120.).

Claim 3: Ledroz in view of LeTraon further in view of Fell teaches the system of claim 1, previous.  Ledroz teaches wherein the plurality of gyroscopic sensors comprises: an x-axis CVG sensor configured to provide a rotation rate measurement about an x-axis of the survey tool; an y-axis CVG sensor configured to provide a rotation rate measurement about a y-axis of the survey tool; and a z-axis CVG sensor configured to provide a rotation rate measurement about a z-axis of the survey tool (col. 7, lines 15-20: ) [T]he one or more first gyroscopic sensors 112 may include…one or more single-axis gyroscopic sensors, or combinations thereof that are configured to provide measurements of the Earth's rotation rate about the x-axis and the y-axis of the survey tool 100. Further, the second gyroscopic sensor 114 may be the z-axis gyroscopic sensor discussed above. In particular, the second gyroscopic sensor 114 may be a single-axis gyroscopic sensor or a dual-axis gyroscopic sensor configured to provide measurements of the Earth's rotation rate about the z-axis of the survey tool 100. In another implementation, the z-axis of the survey tool 100 may be parallel to the longitudinal axis of the wellbore 120.).
	Ledroz fails to teach wherein the CVG sensors are quartz sensors. 
	However, LeTraon teaches the well-known use of quartz CVG.  Quartz CVG are known to have a high quality factor.  Other suitable materials known in the art include metal, polysilicon, and silicon. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a well-known CVG including a quartz CVG as taught by LeTraon to measure rotation about the three axes of the survey tool 100 of Ledroz in order to have an accurate measurement from the gyro(s).

Claim 6: Ledroz in view of LeTraon further in view of Fell teaches the system of claim 1.  Ledroz teaches wherein the plurality of accelerometers comprises one or more dual-axis accelerometers, one or more single-axis accelerometers, or combinations thereof configured to provide the measurements of the orthogonal components of the Earth's gravitation vector with respect to an x-axis, a y- axis, and a z-axis of the survey tool (col. 2, lines 54-57: The method may additionally include receiving one or more measurements of the Earth's gravitation vector from one or more accelerometers of the survey tool. Col. 8, lines 18-25:  The one or more acceleration sensors can be disposed within the survey tool 100, or may alternatively be disposed separately from the survey tool 100. In one implementation, the one or more acceleration sensors may include three single-axis accelerometers configured to provide measurements of the orthogonal components (g.sub.x, g.sub.y, g.sub.z) of the Earth's gravitation vector with respect to the x, y, and z axes of the survey tool.).

Claim 7: Ledroz in view of LeTraon further in view of Fell teaches the system of claim 1.  Ledroz teaches an elongate portion 132 (wire or cable) for communication from the surface to the survey tool 100 (Fig. 1; col. 9, lines 23-30: In a further implementation, the computing system 130 may be disposed at the surface and may be communicatively coupled to the survey tool 100 by an elongate portion 132 (e.g., a wire or cable) such that the measurements may be transmitted between the survey tool 100 and the computing system 130 located at the surface. Further, at least a portion of the computing system 130 may be located in the survey tool 100 within the wellbore 120.)
	Ledroz fails to teach wherein the survey tool comprises one or more cabling connections positioned away from the plurality of gyroscopic sensors, wherein the one or more cabling connections are configured to enable signal and power communication above and below the survey tool.	
	However, the placement of connections and power sources are a design choice within the scope of a person having ordinary skill in the art. The physical connection from the surface to the survey tool is taught by Ledroz.  Connecting either communication lines or power lines to the tool at a specific point on the tool can depend on interconnectivity with the device, size, placement of elements within the device that may suffer interference from a power line or communication line, etc. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to make one or more cabling connections to enable signal and power in order to utilize plural connections for fail-safe reasons and to make the device reconfigurable for different connection placement. 

Claim 8: Ledroz in view of LeTraon further in view of Fell teaches the system of claim 1.  Ledroz teaches wherein the survey tool comprises a measurement-while-drilling survey tool, a wireline survey tool, a slickline survey tool, or a drop survey tool (col. 4, lines 21-27: Further, the survey tool can be used to perform a gyrocompassing survey and/or other collection of measurements in conjunction with various applications, such as gyro-while-drilling (GWD) applications, wireline surveys, slickline surveys (e.g., surveys run on a wireline without communication to the surface), drop surveys, and/or any other applications known to those skilled in the art.)

Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ledroz in view of LeTraon further in view of Fell further in view of Estes et al. (US6529834 herein after “Estes”).

Claim 4: Ledroz in view of LeTraon further in view of Fell teaches the device of claim 3, previous.  Ledroz illustrates the accelerometers 212, 214, 216 (Fig. 2) and first and second gyroscopic sensors 112, 114 as being contained together in an arrangement as part of the survey tool 100 including accelerometer module 210.   Ledroz in view of LeTraon further in view of Fell fails to teach a first chassis unit comprising an x-axis quartz CVG sensor, a y-axis quartz CVG sensor, and the plurality of accelerometers; a second chassis unit comprising the z-axis quartz CVG sensor; and a motor unit configured to: rotate the first chassis unit, the x-axis quartz CVG sensor, and the y-axis quartz CVG sensor about the z-axis of the survey tool; and rotate the second chassis unit and the z-axis quartz CVG sensor about the y-axis of the survey tool.
	However, Estes teaches a chassis 210 which includes a gyroscope 202 (which may be a single-axis or dual-axis gyro to  measure x- and y- axes) and accelerometers 204x-204z, (Fig. 2A; col. 8, line 37-col. 9, line 18); a second chassis unit (a second two-axis (x, z axis) gyroscope 230 may be rotatably mounted in the bottom hole assembly 90 in a rotating chassis) comprising the z-axis quartz CVG sensor; and a motor unit configured to: rotate the first chassis unit, the x-axis quartz CVG sensor, and the y-axis quartz CVG sensor about the z-axis of the survey tool (indexing drive motor 216 coupled to the rotating chassis 210 can rotate the chassis 210 about the z-axis. Col. 8, lines 56-63.); and rotate the second chassis unit and the z-axis quartz CVG sensor about the y-axis of the survey tool (the sensor 230 could be rotated about the y-axis using a bevel gear 242 and a shaft linkage 244 to the rotating chassis 210, thus eliminating the need for an additional motor.  Therefore, the motor 216 drives both the gyroscope 202 and gyroscope 230. Col. 9, lines 19-29.).
	It is within the scope of a person having ordinary skill in the art to use a known chassis and motor for rotating the chassis, as taught by Estes, for holding and rotating the gyroscopes and accelerometers as taught by Ledroz in view of LeTraon further in view of Fell.  A person having ordinary skill in the art would reasonably expect the gyroscopes, accelerometers, and motors of Ledroz in view of LeTraon further in view of Fell to retain their function when used with the chassis of Estes.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a chassis unit to hold the x-axis gyro, y-axis gyro, and accelerometers in order to hold the sensors in a known, suitable chassis in order to combine prior art elements according to known methods to yield predictable results.

Claim 5: Ledroz in view of LeTraon further in view of Fell further in view of Estes teaches the system of claim 4, previous.
	Ledroz in view of LeTraon further in view of Fell fails to teach a computing system configured to operate the motor unit, wherein the motor unit is configured to rotate the x- axis quartz CVG sensor, the y-axis quartz CVG sensor, and the z-axis quartz CVG sensor to perform an indexed bias removal.
	However, Estes teaches a computing system (processor in the bottomhole assembly 90 is connected through wiring harness 226) configured to operate the motor unit, wherein the motor unit is configured to rotate the x- axis quartz CVG sensor, the y-axis quartz CVG sensor, and the z-axis quartz CVG sensor to perform an indexed bias removal (Estes teaches removing a systematic bias error in a gyroscope by indexing the gyroscope in two positions 180 degrees apart.  The measurements are made relating to each axis from the gyroscope and stored in memory.  The gyroscopes 202 and 230 are driven by the same motor 216 and therefore would be driven through the indexing steps by the same motor.  It is understood that the indexing in performed and recorded by the processor. Col. 9, line 45- col. 10, line 59.  Col. 11, lines 11-21.).   
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the motor and indexing, as taught by Estes, with the device of Ledroz in view of LeTraon in order to detect and remove any bias from the sensors in order to have the most accurate measurements of borehole inclination and azimuth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        8/9/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861